DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 29, 2021.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on January 14, 2021 is in compliance with the provisions of 37 CFR 1.97 and has being considered by the Examiner.

Specification
The abstract of the disclosure is objected to because is currently merely directed to claim elements.  The abstract should be in narrative form, and generally limited to a single paragraph, preferable not exceeding 150 words in length. Further, the abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/018414 to Pfeiffer et al. (hereinafter “Pfeiffer”) in view of U.S. Patent Publication No. 2008/0188030 to Kang.
Regarding claim 1, Pfeiffer teaches a camera comprising (a) a lens mount (e.g., fig. 3, element 10; [0027]), (b) an image sensor for sensing images (e.g., fig. 3, element 3; [0023]), the image sensor being attached to a printed circuit board (e.g., figs. 2 and 3, image sensor attached to board 1a; [0022-23]), and (c) a holder for holding the image sensor, the holder comprising first and second rails comprising first and second printed circuit boards (e.g.,  fig. 1b, elements 1b and 1c; [0022]), respectively, the holder being operable to fixedly hold the image sensor by the printed circuit board to at least one of the first and second printed circuit boards such that the image sensor is unmoveable relative to the lens mount at an aligned position of the image sensor subsequent to the image sensor having been aligned by gripping the image sensor (e.g., fig. 4).  Pfeiffer has not been found by the Examiner to expressly disclose that the printed circuit board is soldered to at least one of the first and second printed circuit boards.
Nevertheless, connecting circuit boards via soldering is well-known in the electrical arts.  For example, Kang discloses the concept of connecting soldering two circuit boards in A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2, Pfeiffer and Kang teach all of the limitations of claim 2 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the first and second rails are removably attachable to the lens mount at opposing sides of the lens mount (e.g., ‘414 – fig. 1a and 1b, before and after connection; the Examiner notes that the claim does not recite or limit the means or form of attachment).
Regarding claim 3, Pfeiffer and Kang teach all of the limitations of claim 3 (see the 35 U.S.C. 103 rejection to claim 2, supra) including teaching wherein the holder fixedly holds the image sensor by solder extending between the printed circuit board and each of the first and second printed circuit boards (e.g., the resulting combination connecting the structure of fig. 1b of ‘414 via the soldering of ‘030; see the 35 U.S.C. 103 rejection to claim 1, supra).
Regarding claim 4, Pfeiffer and Kang teach all of the limitations of claim 4 (see the 35 U.S.C. 103 rejection to claim 3, supra) except for expressly providing wherein the printed circuit board has a thickness selected such that a solder thickness of the solder is less than or equal to 0.5 mm.  Nevertheless, the specific value is found to be akin to design choice.  The specification has not been found to provide a showing of criticality.  Absent a showing of criticality, differences such as these can be presumed to have been obvious.  In re Russell, 169 USPQ 426 (CCPA 1971).  Absent a showing of criticality, it would have been within the level of ordinary skill in the art to have provided for the printed circuit board to have a thickness selected such that a solder thickness of the solder is less than or equal to 0.5 mm, based on the desired end design.  
Regarding claim 5, Pfeiffer and Kang teach all of the limitations of claim 5 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the holder is a single-piece holder (e.g., ‘414 – figs. 1a and 1b).

Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697